DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 starting at line 4, “at least one ring groove”. Applicant’s drawings depict only one ring groove at 14, the drawings however do not depict more than one groove. The Examiner suggests amending the claim language to, “a [[at least one]] ring groove”.
Claim 1 starting at line 7, “at least one ring rib”. Applicant’s drawings depict only one ring rib 221, the drawings however do not depict more than one ring rib. The Examiner suggests amending the claim language to, “a [[at least one]] ring rib”.
Figure 2 is further objected to (see annotation below) for what appears to be an improper depiction. The “ledge” of the groove formed at 14 appears to “disappear” improperly wherein it converges to a zero thickness with the side wall before it becomes obscured by that portion of the wall in the forefront, and the bottom inner circumference phantom line appears to improperly depict a variable wall thickness of the lower portion of the casing.

    PNG
    media_image1.png
    402
    563
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  Appropriate correction is required.
Claim 1 lines 4-5 and lines 6-7. Applicant claims, “at least one ring groove at an inner surface for engaging with the guiding member” and “the pre-filter provided with at least one ring rib for engaging with the ring groove”. The intended use recitations are somewhat conflicting in that “the guiding member” is a different limitation from “the pre-filter” albeit “the pre-filter” is deemed to be a subcomponent of “the guiding member” based upon the disclosure. To simplify and clarify the claim set, the examiner suggests removing the first intended use, “[[for engaging with the guiding member]]” which then leaves the pre-filter portion of the guiding member engaging the ring groove. The overall intent of this objection is just to clarify what specific limitation is “for engaging the ring groove”, thus solutions other than the one provided for by the Examiner may be appropriate.
Claims 8-9 are objected based upon dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1  line 6. Applicant claims, “the guiding member has a barrel body with a pre-filter”. It is unclear if the pre-filter is being claimed as a subcomponent of “the guiding member” or if the pre-filter is being claimed as a subcomponent of “the barrel body”, the claim language would appear to be drawn to latter situation, however as best understood in view of the drawings, the pre-filter is a subcomponent of “the guiding member” and not “a barrel body”. The Examiner suggests claim language such as, “…the guiding member having [[has]] a barrel body and [[with]] a pre-filter…”
	Claim 6 in view of 1. Claim 1 (last two lines) establishes, “…the barrel body provided with … a bottom mesh…”. Claim 6 establishes, “the barrel body has a bottom with honeycomb holes.” This renders the claim language unclear because it utilizes two different nomenclatures for the same limitation. The written description establishes (page 5 line 7 as filed) “the barrel body 21 has a bottom with honeycomb holes 212” and (page 4 lines 16-17) “a bottom mesh 212”. Since both limitations are established in the same claim tree as being separate/unrelated limitations it becomes unclear how many “bottoms” the barrel body has. As best understood, claim 6 should be, “…wherein the bottom mesh of the barrel body has [[a bottom with]] honeycomb holes.”
Claim 8 last two lines. It is unclear what is meant by, “the first aerating mesh is equipped with a second aerating mesh.” Lines 17-18 of page 5 of the written description explicitly support the claim language. However, figure 3 of the drawings clearly depict a first aerating mesh 23 and a second aerating mesh 24 as being separate components, there is no apparent disclosure for the second aerating mesh as being a subcomponent of the first aerating mesh. As best understood, there are first and second aerating meshes within the barrel body which are separate entities.
Claim 9. It is unclear what is meant by “a guiding portion”. Applicant’s lexicography is explicitly supported in the written description, however no reference identifier is established, and it’s unclear from the drawings what feature Applicant’s claim language might be drawn to. Figure 2 does not appear to depict any other feature above the annular groove at 14.
Claims 2-5, and 7 are rejected based upon dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Willmann et al. (US 2019/0234056, herein after “Willmann”).
 	Willmann discloses:
1. A faucet aerator (figures 1-5) comprising: a casing (4) and a guiding member (seen as the entirety of parts radially interior of casing 4 in figure 3), wherein: the casing (4) has a water inlet (not individually labeled, seen as the threaded end) and a water outlet (not individually labeled, seen as the non-threaded end), the water inlet provided with a threaded portion (8) for engaging with a faucet (intended use); the casing further provided with at least one ring groove (7, best seen in figure 1) at an inner surface for engaging with the guiding member; and the guiding member has a barrel (taken to mean generally cylindrical in shape, Applicant’s written description does not support the term) body (2) with a pre-filter (best seen in figure 3 as items 5 and 25 both integral), the pre-filter provided with at least one ring rib (best seen in figure 3, not individually labeled, generally indicated at the lead line of 5) for engaging with the ring groove (7) when the guiding member is placed in the casing (4); the barrel body provided with a plurality of through apertures (18, best seen in figure 2, see also paragraph [0049]), a bottom mesh (14) and a first aerating mesh (item 28, one of two depicted, best seen in figures 6 or 7 in a slightly different embodiment, however the rejection is based on figures 1-5).

3. The faucet aerator as claimed in claim 1, wherein the ring groove (7) is disposed on the casing (4) adjacent to the water inlet (not individually labeled).

4. The faucet aerator as claimed in claim 1, wherein the threaded portion (8 of item 4) is an outer threaded section (8 of item 4, as depicted).

5. The faucet aerator as claimed in claim 1, wherein the threaded portion of the casing is provided with an engaging ring groove. 
	Two interpretations. 
(1) seen as the groove formed in the valley of the thread of item 4 which interacts with the ridge of the thread in the outlet of item 3).
(2) without further limitation alternative seen as…

    PNG
    media_image2.png
    343
    434
    media_image2.png
    Greyscale


6. The faucet aerator as claimed in claim 1, wherein the barrel body has a bottom with honeycomb holes (14, best seen in figure 5).

7. The faucet aerator as claimed in claim 1, wherein the barrel body (2) further comprises a plurality of guiding slots (not individually labeled, see annotation below) at the inner surface and extending beyond (as depicted) the through apertures (18), the first aerating mesh (item 28, one of two depicted) further comprises a plurality of guiding members (not individually labeled, see annotation below) at an outer periphery, and the guiding members engage with the guiding slots for securing (intended use) the first aerating mesh in the barrel body.

    PNG
    media_image3.png
    423
    544
    media_image3.png
    Greyscale

8. The faucet aerator as claimed in claim 1, wherein the barrel body (2) further comprises a plurality of guiding slots (not individually labeled, see annotation above) on the inner surface and extending beyond (as depicted) the through apertures (18), the first aerating mesh (item 28 one of two depicted) further comprises a plurality of guiding members (not individually labeled, see annotation above) on an outer periphery, the guiding members engage with the guiding slots for securing (intended use, never the less present) the first aerating mesh in the barrel body, and the first aerating mesh is equipped (see 35 USC 112 rejection above) with a second aerating mesh (item 28, two of two depicted).

9. The faucet aerator as claimed in claim 1, wherein a guiding portion (not individually labeled, see annotations below, see 35 USC 112 rejection above) is disposed above the ring groove (7) for guiding (intended use, never the less present) the ring rib into engagement with the ring groove. 


    PNG
    media_image4.png
    433
    511
    media_image4.png
    Greyscale

 
    PNG
    media_image5.png
    704
    741
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As best understood, claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Willmann et al. (US 2019/0234056, herein after “Willmann”) or, in the alternative, under 35 U.S.C. 103 as obvious over Willmann (US 2019/0234056) in view of Novak et al. (US 2013/0283522, herein after “Novak”).

    PNG
    media_image6.png
    588
    605
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    529
    595
    media_image7.png
    Greyscale

Willmann discloses all of claim 1.
Willmann figure 3 crosshatches the casing 4 and spout connector 3 as being generic metal, however the crosshatching and the written description does not explicitly disclose, “wherein the casing is made from a copper ingot.” 
Applicant’s written description page 4 line 18, explicitly supports the claim language, however the description does not support any additional discussion or definition and therefore the claim language is given it’s plain meaning (see definitions above). In this case, the claim language is interpreted to mean that the casing 4 used to be a copper ingot prior to taking it’s current form via some sort of (apparently undisclosed/unclaimed) processing. 
Specifically regarding the instant 35 U.S.C. 102(a)(1)/(a)(2) rejection. In a product by a process claim, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). (MPEP 2113) 
Furthermore, since applicant does not claim, “wherein the casing is made of copper” or a like statement imposing further limitations to the instantly claimed invention, all of claim 2 can be interpreted as not requiring any further limitation and remains rejected as provided for in claim 1.



	Specifically regarding the instant 35 U.S.C. 103 rejection. In the event it is determined that the product by process claim language requires the casing to actually be made of copper material (albeit not explicitly claimed), the claim language is deemed unpatentable over Willmann in view of Novak.
	Willmann does not explicitly disclose that the casing (4, Willmann) of the aerator is made of copper, however Willmann does disclose (based upon crosshatching) that the casing is made of some sort of metal in a preferred embodiment.
	Novak teaches a faucet (best seen in figure 4B) having an aerator (66, Novak) with an unlabeled threaded outer casing (see also figure 6C), and further teaches (paragraph [0042]), “Any and all materials used for any components of the system, as used herein, have sufficient resistance to corrosion from water over time. Such materials include, but are not limited to, plastic materials, brass, stainless steel, copper, etc.”
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form any component, to include the casing (4, Willmann) of Willman out of copper as taught by Novak for the purpose/motivation of providing a casing which has “sufficient resistance to corrosion from water over time” (Novak paragraph [0042]).

Conclusion
All of the cited prior art on the PTO-892 are pertinent to Applicant’s disclosure. In general the cited prior art is either (1) drawn to an insertable aeration cartridge having a rib which engages a groove for assembly, or (2) is drawn to utilizing copper in water ways. Other than the instantly applied references, the following references are particularly pertinent to Applicant’s claims wherein they read on most of the claimed structural features: Gordon US 2011/0240900; Bosio US 5467929; Grether US 2013/0008980; Lacher et al. US 2014/0203107; Grether US 2015/0204058; Bosio US 2016/0177553; Birmelin US 2018/0148913; Li et al. US 2019/0368176; Stein et al. US 2020/0199857
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753